USCA4 Appeal: 16-7765      Doc: 23         Filed: 12/28/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 16-7765


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        ZAGALA VON ROGERS,

                            Defendant - Appellant.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Norfolk. Raymond A. Jackson, Senior District Judge. (2:11-cr-00050-RAJ-DEM-1; 2:16-
        cv-00306-RAJ)


        Submitted: December 20, 2022                                Decided: December 28, 2022


        Before DIAZ, THACKER, and HARRIS, Circuit Judges.


        Dismissed by unpublished per curiam opinion.


        Frances H. Pratt, Assistant Federal Public Defender, OFFICE OF THE FEDERAL
        PUBLIC DEFENDER, Alexandria, Virginia, for Appellant. Aidan Taft Grano-Mickelsen,
        Assistant United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY,
        Richmond, Virginia, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 16-7765       Doc: 23         Filed: 12/28/2022      Pg: 2 of 2




        PER CURIAM:

               Zagala Von Rogers seeks to appeal the district court’s order denying as untimely

        his 28 U.S.C. § 2255 motion. The order is not appealable unless a circuit justice or judge

        issues a certificate of appealability. See 28 U.S.C. § 2253(c)(1)(B). A certificate of

        appealability will not issue absent “a substantial showing of the denial of a constitutional

        right.” 28 U.S.C. § 2253(c)(2). When the district court denies relief on the merits, a

        prisoner satisfies this standard by demonstrating that reasonable jurists could find the

        district court’s assessment of the constitutional claims debatable or wrong. See Buck v.

        Davis, 137 S. Ct. 759, 773-74 (2017). When the district court denies relief on procedural

        grounds, the prisoner must demonstrate both that the dispositive procedural ruling is

        debatable and that the motion states a debatable claim of the denial of a constitutional right.

        Gonzalez v. Thaler, 565 U.S. 134, 140-41 (2012) (citing Slack v. McDaniel, 529 U.S. 473,

        484 (2000)).

               We have independently reviewed the record and conclude that Rogers has not made

        the requisite showing. Although the district court’s timeliness determination is debatable,

        we conclude that Rogers’ substantive claim is foreclosed by United States v. Crawley, 2

        F.4th 257, 262-63 (4th Cir. 2021), cert. denied, 142 S. Ct. 819 (2022). Accordingly, we

        deny a certificate of appealability and dismiss the appeal. We dispense with oral argument

        because the facts and legal contentions are adequately presented in the materials before this

        court and argument would not aid the decisional process.

                                                                                         DISMISSED



                                                      2